39 A.3d 904 (2011)
425 Md. 209
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Stephen Joseph TROESE, Respondent.
Misc. Docket AG No. 87, September Term, 2011.
Court of Appeals of Maryland.
March 9, 2011.

ORDER
Upon consideration of the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent Stephen Joseph Troese to disbar the Respondent, by consent, any opposition thereto, and for good cause shown, it is this 9th day of March, 2012, hereby
ORDERED, by the Court of Appeals of Maryland that the Respondent Stephen Joseph Troese be and hereby is disbarred by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the effective date of the Respondent's disbarment is March 9, 2012, and it is further
ORDERED, that the Clerk of this Court shall, on March 9, 2012, remove the name of Stephen Joseph Troese from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).